FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of February, 2014 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated February 18, 2014, announcing Gilat’s Fourth Quarter and Full Year 2013 Results. We consent to the incorporation by reference of the GAAP financial information included herein, in the Registration Statements on Form F-3 (registration nos. 333-160683 and no. 333-174142) and registration statements on form s-8 (registration nos. 333-96630, 333-113932, 333-123410, 333-132649, 333-158476, 333-180552 and 333-187021). Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated February 18,2014 By: /s/Alon Levy Alon Levy VP General Counsel Gilat Announces Fourth Quarter and Full Year 2013 Results - Improved profitability objective for 2014 based on strong backlog and strong cash position – Petah Tikva, Israel – February 18, 2014 – Gilat Satellite Networks Ltd. (NASDAQ, TASE: GILT), a worldwide leader in satellite networking technology, solutions and services, today reported its results for the fourth quarter and year ended December 31, 2013. Key Financial Updates: · Revenue for 2013 was $234.9 million with EBITDA of $16.3 million · Cash increased to $86.8 million as compared to $67.4 million at the end of 2012 · Net cash increased to $50.9 million as compared to $18.7 million at the end of 2012 · Strong backlog of $228 million at the end of 2013 more than doubled as compared to $98.9 million at the end of 2012 · Management objectives for 2014 are in the range of $240 to $245 million in revenue with EBITDA of approximately 9% · Spacenet operational results are classified as discontinued operations and not included in results presented Revenues for the fourth quarter of 2013 were $55.7 million, compared to $76.5 million for the same period in 2012. Revenues for the year ended December 31, 2013 were $234.9 million, compared to $271.6 million in the year ended December 31, 2012. On a non-GAAP basis, operating loss was $0.1 million in the fourth quarter of 2013 as compared to an operating income of $5.6 million in the comparable quarter of 2012.Operating income for 2013 on a non-GAAP basis was $4.4 millioncompared tooperating income of $19.1 million 2012. On a non-GAAP basis, net loss for the quarter was $1.0 million or $.02 per diluted share compared to net income of $6.6 million or $.15 per diluted share in the same quarter of 2012. Net loss for 2013 on a non-GAAP basis was $1.1 millioncompared to net income of $17.6 million in 2012. EBITDA for the fourth quarter of 2013 reached $2.5 million compared with $8.9 million in the comparable period in 2012. EBITDA for the twelve months of 2013 reached $16.3 million compared with $30.7 million in the comparable period in 2012. “2013 was a challenging year for Gilat,” said Erez Antebi, CEO of Gilat. “Looking forward,wehave worked to streamline theCompany and its cost structure. We ed December 31, December 31, Unaudited Unaudited Unaudited Unaudited Operating loss ) Add: Non-cash stock-based compensation expenses Restructuring costs Impairment of goodwill and Intangible assets - - Depreciation and amortization EBITDA
